Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 6724641) in view of Shamp (US  20160347495 A9)
With regard claim 1, Hwang disclosed A housing assembly encasing an electromagnetic component, (abstract; fig 1-3) comprising: a housing part having a first wall section and a second wall section opposite the first wall section (at least fig 3, there are at least 4 wall sections; Examiner consider any two sections) in a horizontal direction (at least fig 1-3), the housing part having an opening defined between the first wall section and the second wall section (at least fig 1-3); a bulkhead wall inserted into the opening (at least fig 1-3) of the housing part in an insertion direction perpendicular to the horizontal direction and extending from the first wall section to the second wall section in the horizontal direction in an inserted state (at least fig 1-3) in the housing part; and a locking sub-assembly locking the bulkhead wall to the housing part in a direction parallel to the horizontal direction (at least fig 1-3). 
Hwang lacks teaching: a bulkhead wall inserted into the opening (at least fig 1-3) of the housing part in an insertion direction perpendicular to the horizontal direction; and the locking sub-assembly has a rail guide disposed on at least one of the first wall section and the second wall section, the rail guide guiding movement of the bulkhead wall along the insertion direction and blocking a relative movement between the bulkhead wall and the housing part along a direction perpendicular to the insertion direction and the horizontal direction.
Examiner’s note: Hwang did not clearly specify how the bulkhead wall was inserted.
Shamp teaches a wall structure allowing wall inserted into the opening of the housing part in an insertion direction perpendicular to the horizontal direction (at least fig 4-5); the locking sub-assembly has a rail guide (at least fig 4-5) disposed on at least one of the first wall section and the second wall section, the rail guide guiding movement of the bulkhead wall along the insertion direction (at least fig 4-5) and blocking a relative movement between the bulkhead wall and the housing part along a direction perpendicular to the insertion direction and the horizontal direction (at least fig 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modify the locking structure with rail guide in Shamp design shown in fig 4-5; see also the following discussion) and modify to previous discussed structure (modify to Hwang’s locking structure and/or a portion of the sub-assembly; located on both sides of the wall to secure to the housing) so as to further secure the modified structure and/or simplify the assembly process. 
With regard claim 2, modify Hwang further disclosed the locking sub-assembly has a pair of overlapping protrusions overlapping in the horizontal direction (at least Shamp’s fig 4-5; any locking parts shown in fig 4-5 are overlapping when view from the horizontal direction; Examiner consider as “overlapping protrusions overlapping in the horizontal direction”).
With regard claim 5, modify Hwang further disclosed the rail guide blocks a relative movement between the housing part and the bulkhead wall parallel to the horizontal direction (at least fig 4-5; the discussed rail guide structure prohibit the wall from moving in the the horizontal direction; Examiner consider as “blocks a relative movement between the housing part and the bulkhead wall parallel to the horizontal direction”).
With regard claim 6, modify Hwang further disclosed the rail guide has a pair of ribs spaced apart from one another perpendicular to the insertion direction and the horizontal direction (at least fig 4-5).
With regard claim 7, modify Hwang further disclosed the ribs form a notch between them (at least fig 4-5).
With regard claim 8, modify Hwang in view of Shamp further teaches: at least one of the ribs forms an undercut engaging a protrusion of the locking sub-assembly in the inserted state (at least fig 4-5).
With regard claim 9, modify Hwang further disclosed the bulkhead wall is part of a further housing part at least partly received in the housing part (at least fig 1-3).
With regard claim 16, The method steps recited in the claims are obviously met by the device structure as taught by above discussed structure. 
With regard claim 18, modify Hwang further disclosed the bulkhead wall is positioned between a pair of opposite ends of each of the first wall section and the second wall section in a direction perpendicular to the insertion direction and the horizontal direction in the inserted state (at least fig 1-3).
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 6724641) in view of Shamp (US  20160347495 A9) and further in view of Examiner’s Official Notice (EON). 
With regard claim 10, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the housing assembly is hermetically sealed in the inserted state.
However, Examiner take official notice (EON) that the above limitations “the housing assembly is hermetically sealed in the inserted state” are well known; and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the housing assembly is hermetically sealed in the inserted state and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure and/or avoid from the dust getting into the housing. (admitted prior art, MPEP 2144.03 )


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The obviousness combination of Hwang and Shamp is improper because Shamp is not analogous art to the claimed invention.”, “One with ordinary skill in the art would understand that a housing assembly encasing an electromagnetic component is certainly a different field than industrial bins with internal dividers. According to MPEP 2141.01(a) and In re Bigio, the Shamp reference can then only be considered analogous to the claimed invention if it is reasonably pertinent to the problem faced by the inventor of the present application.” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
In response to applicant's argument that Shamp is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shamp teaches a wall structure allowing wall inserted into the opening of the housing part in an insertion direction perpendicular to the horizontal direction (at least fig 4-5); the locking sub-assembly has a rail guide (at least fig 4-5) disposed on at least one of the first wall section and the second wall section, the rail guide guiding movement of the bulkhead wall along the insertion direction (at least fig 4-5) and blocking a relative movement between the bulkhead wall and the housing part along a direction perpendicular to the insertion direction and the horizontal direction (at least fig 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modify the locking structure with rail guide in Shamp design shown in fig 4-5; see also the following discussion) and modify to previous discussed structure (modify to Hwang’s locking structure and/or a portion of the sub-assembly; located on both sides of the wall to secure to the housing) so as to further secure the modified structure and/or simplify the assembly process.
Examiner’s note: Cited Shamp disclosed a divider structure to divide a front wall, rear wall and opposed side walls which both primary art and Applicant’s invention has. Shamp further disclosed multiple solution including T or L-shaped structure engaged with rail guide structure to further improve the locking/engagement and assembly process (see also abstract, paragraph [003] and [21]-[23]). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841